Exhibit 10.5

 

EMPLOYMENT CONTRACT    CONTRAT DE TRAVAIL BETWEEN THE UNDERSIGNED :    ENTRE LES
SOUSSIGNES :

(1) ORGANISATION ET DEVELOPPEMENT, a

“société par actions simplifiée” duly existing and organized under the laws of
France, with a share capital of € 352,695, having its registered offices at 14,
rue de Prony – 75017 Paris – France, registered with the Corporate register of
Paris under identification number 335 133 872, represented by its President,
Mr. Jeffrey AYERS,

  

(1) ORGANISATION ET DEVELOPPEMENT,

société par actions simplifiée au capital de 352.695 euros, dont le siège social
est 14 rue de Prony—75017 Paris, immatriculée sous le numéro unique
d’identification 335 133 872 RCS PARIS, représentée par son Président Monsieur
Jeffrey AYERS,

Hereinafter referred to “The Company”

ON THE ONE HAND

  

Ci-après dénommée « la Société »

D’UNE PART

AND    ET (2) Ms. Catherine Lespine, of French citizenship, residing at 37, rue
Camille Corot – 92500 Rueil Malmaison, whose social security number is 2 61 06
19 028 023 93,    (2) Madame. Catherine Lespine, de nationalité française,
demeurant 37, rue Camille Corot -92500 Rueil Malmaison, immatriculée sous le
numéro de sécurité sociale 2 61 06 19 028 023 93, Hereinafter referred to as
“Ms. Lespine”    Ci-après désigné « Madame Lespine » ON THE OTHER HAND   
D’AUTRE PART WHEREAS    IL A PREALABLEMENT ETE EXPOSE CE QUI SUIT : Ms. Lespine
was hired on October 1, 2000 by the Company pursuant to an indefinite term
contract; as of February 18, 2003, she has been Group General Manager.    Madame
Lespine a été engagée par la Société à compter du ler octobre 2000 par contrat à
durée indéterminée; depuis le 18 février 2003, elle exerce les fonctions de
Directrice Générale Groupe Ms. Lespine benefits from her rights to seniority
accrued since she joined the INSEEC Group, i.e., from September 15, 1986.   
Madame Lespine bénéficie de la reprise de son ancienneté depuis son entrée dans
le Groupe INSEEC soit depuis le 15 septembre 1986. Article 1 – PURPOSE   
Article 1 – OBJET The purpose of this contract is to set out Ms. Lespine’s
working conditions.    Le présent contrat a pour objet de préciser les
conditions de travail de Madame Lespine. The present contract cancels and
supersedes any previous document, including the contracts concluded in 2000 and
2003.    Le présent contrat annule et remplace tout document contractuel
antérieur et notamment les contrats conclus en 2000 et 2003. The employment
contract is concluded in accordance with the provisions of the collective
bargaining agreement for Advertising, and which is applicable within the Company
on the date of the conclusion of this employment contract.    Le présent contrat
est conclu conformément à la convention collective nationale de la Publicité
applicable au sein de la Société à la date de signature des présentes.

 

LOGO [g608289xbrl_ex1052.jpg]

 

1



--------------------------------------------------------------------------------

Article 2 – DUTIES    Article 2 – FONCTIONS Ms. Lespine performs the duties of
Group General Manager within the Company.    Madame Lespine exerce les fonctions
de Directrice Générale Groupe au sein de la Société. Her functions concern in
particular:    Ses fonctions concernent notamment:

•   The definition of he development strategy of the schools of the Group
Organisation et Développement, the direct participation in all decisions and
work in terms of positioning and marketing, internal and external growth,

  

•   la définition de la stratégie de développement des écoles du Groupe
Organisation et Développement, la participation directe à toutes les décisions
et travaux en matière de positionnement et de marketing, croissance interne et
externe,

•   The supervision of the pedagogical and administrative teams of the schools
of the Group Organisation et Développement,

  

•   la supervision des équipes pédagogiques et administratives des écoles du
Groupe Organisation et Développement,

•   The responsibilities and the monitoring of specific files (visa
applications, recognition, approval of the school, etc.),

  

•   les responsabilités et le suivi des dossiers particuliers (dossiers visa,
reconnaissance, homologation, etc.),

•   Broad responsibilities within the scope of external relations (with
institutions such as Ministries, the Prefecture and the Rectorate in particular,
banks, service providers, etc.),

  

•   de larges responsabilités dans le cadre des relations extérieures
(institutionnelles – ministères – préfecture – rectorat notamment, bancaires,
avec les prestataires de services, etc.),

•   The monitoring of the budgetary and financial management of the schools of
the Group Organisation et Développement.

  

•   le suivi de la gestion budgétaire et financière du Groupe Organisation et
Développement.

Considering her position, Ms. Lespine is under the obligation to participate to
any relevant board within the CEC Group since her participation to these boards
is justified.    Compte tenu de la nature de ses fonctions, Madame Lespine devra
participer aux différents organes mis en place par le Groupe CEC dès lors que sa
présence au sein de ces organes se justifie. At the present date, Ms. Lespine
participates to the CEC France Strategy Committee.    A ce jour, Madame Lespine
reconnaît participer au Comité Stratégique de CEC France. The Parties expressly
agree that the duties as described are not exclusively limited and are not
intended to restrict management’s right to assign or reassign duties to this
job, which Ms. Lespine acknowledges and accepts. As a consequence she agrees to
follow any training that the Company require her to follow.    I1 est précisé
que ces fonctions ne présentent aucun caractère exhaustif, la Société se réserve
le droit de pouvoir en modifier le contenu, ce que Madame Lespine reconnaît et
accepte expressément, étant précisé qu’elle s’engage, en conséquence, à
accomplir toute formation que la Société pourrait lui demander de suivre.
Ms. Lespine will perform her duties, in accordance with policies, procedure and
standards established    Madame Lespine exerce ses fonctions, , conformément aux
instructions et procédures

 

LOGO [g608289xbrl_ex1052.jpg]

 

2



--------------------------------------------------------------------------------

by the Company, and under the supervision of the Chairman or any other person
appointed by the Chairman.    établies par la Société sous la supervision
hiérarchique du Président ou de toute autre personne désignée à cet effet par ce
dernier. Article 3 – PLACE OF WORK    Article 3 – LIEU DE TRAVAIL Ms. Lespine
performs her duties within the Company located at present at 14 rue de Prony,
75017 Paris.    Madame Lespine exerce ses fonctions au sein de la Société située
actuellement 14 rue de Prony, 75017 Paris. However, as the Company may
reasonably require, the place of work may be changed to any other place in the
Paris region, without said change being construed as a modification of this
employment contract ; Ms. Lespine shall be informed of this change two
(2) months before the modification.    Toutefois, en fonction de l’évolution et
des nécessités de la Société, le lieu de travail pourra être modifié dans tout
autre lieu en région parisienne sans que ce transfert constitue une modification
du présent contrat, étant précisé que la Société s’engage à informer Madame
Lespine dans un délai de deux (2) mois avant la date de modification.
Furthermore, Ms. Lespine’s duties require her to be mobile. Therefore, Ms.
Lespine agrees to undertake regular business trips in France and abroad, and
thus to be away from her home for limited periods of time.    De même, les
fonctions de Madame Lespine rendent indispensables la mobilité de celle-ci. En
conséquence, Madame Lespine accepte d’effectuer des voyages réguliers en France
et à l’étranger et donc d’être éloignée de son domicile pour des périodes de
courte durée. Article 4 – WORKING TIME    Article 4 – DUREE DU TRAVAIL
Considering the responsibilities and the duties entrusted to Ms. Lespine, and
which involve great independence in the organization of her timetable, as well
as the autonomy with which she makes her decisions within the framework of her
functions, and taking into consideration the amount of her compensation,
Ms. Lespine benefits from the status of Manager Executive (“Cadre Dirigeant”).
   Compte tenu des responsabilités et des fonctions confiées à Madame Lespine
impliquant une grande indépendance dans l’organisation de son emploi du temps,
de l’autonomie dont elle dispose pour prendre les décisions dans le cadre de ses
fonctions, et compte tenu enfin de son niveau de rémunération, Madame Lespine
bénéficie du statut de cadre dirigeant.    Ms. Lespine is consequently not
subject to the legal and regulatory provisions governing the duration of work
pursuant to Section L. 3111-2 of the French Labor Code.    A ce titre, elle est
exclue des dispositions légales et réglementaires concernant la durée du
travail, conformément à l’article L. 3111-2 du Code du travail. The parties
recognize expressly that Ms. Lespine is also working for the INSEEC Association.
   Les parties reconnaissent expressément que Madame Lespine travaille aussi
pour le compte de 1’association INSEEC. Article 5 – COMPENSATION    Article 5 –
REMUNERATION From March 1 2013, Ms. Lespine’s shall receive a gross annual
compensation of €147,500 (one hundred and forty seven thousand five hundred
euros) which shall be paid over 12 months, i.e., a gross amount of
€12,291.66 per month (twelve thousand two hundred ninety one and 66/100 euros).
   A compter du ler mars 2013, Madame Lespine perçoit une rémunération annuelle
brute de 147.500 euros (cent quarante-sept mille cinq cent euros), versée sur 12
mois, soit une somme de 12.291,66 euros (douze mille deux cent quatre-vingt-onze
euros et soixante-six centimes) par mois.

 

LOGO [g608289xbrl_ex1052.jpg]

 

3



--------------------------------------------------------------------------------

Ms. Lespine may also benefit, for 2013 and the subsequent years, of a variable
remuneration, the calculation and payment of such remuneration being specified
every year. For 2013 the target variable remuneration is 30% of her gross annual
base salary. The parties hereby agree that said bonus which Ms. Lespine may
receive for 2013 and the subsequent years, shall be in lieu of the annual
management bonus paid to Ms. Lespine until 2008.    Madame Lespine pourra par
ailleurs bénéficier d’une rémunération variable à compter de 2013 dont les
modalités de calcul et de paiement seront fixées chaque année. Pour 2013,
l’objectif de rémunération variable est de 30% de son salaire annuel brut de
base. 11 est expressément convenu entre les parties que la rémunération variable
dont pourra bénéficier Madame Lespine à compter de 2013, annule et remplace la
prime de management annuel qui lui a été versée jusqu’en 2008. Article 6 –
PROFESSIONAL EXPENSES AND BUSINESS TRAVELS    Article 6 – FRAIS PROFESSIONNELS
ET DEPLACEMENTS Ms. Lespine shall benefit from the reimbursement of her
reasonable travel expenses incurred in order to perform her duties.    Madame
Lespine bénéficie du remboursement des frais raisonnables de déplacement engagés
pour l’accomplissement de ses fonctions. Moreover, she benefits from a visa card
for business purposes, said visa card being the property of the Company. She is
obliged to provide the accounting department with invoices and supporting
documents, for all expenses incurred with such professional card.    Elle
bénéficie en outre d’une carte visa professionnelle qui reste la propriété de la
Société. Elle doit présenter à la comptabilité les factures et pièces
justificatives pour toute dépense effectuée avec cette carte professionnelle.
The visa card will have to be returned to the Company upon effective termination
of her duties for any reason whatsoever, without any need for a prior request to
be made in this respect.    Cette carte devra être restituée à la Société à la
cessation effective de ses fonctions pour quelque raison que ce soit sans qu’il
soit besoin d’une mise en demeure préalable. Article 7 – PAID LEAVE    Article 7
– CONGES PAYES Ms. Lespine is entitled to the annual paid leave in compliance
with the applicable provisions of the French Labor Law and of the collective
bargaining agreement    Madame Lespine a droit à des congés payés annuels dans
le respect des dispositions légales et conventionnelles applicables When taking
such leave, she shall comply with (i) the internal regulations applicable within
the Company and (ii) with the provisions of the collective bargaining agreement
applicable within the Company    Pour la prise de ses congés payés, elle
respectera (i) les règles en vigueur au sein de la Société ainsi que (ii) les
dispositions de la convention collective applicable au sein de la Société.
Article 8 – SOCIAL COVERAGE    Article 8 – AVANTAGES SOCIAUX As regards the
applicable statutes governing Social Security, and pension and providence
schemes, the parties agree to abide by any and all current or future legal and
CBA-based provision in connection thereto.    En ce qui concerne 1’application
des lois sur la sécurité sociale et les régimes de retraite et de prévoyance,
les parties conviennent de se soumettre aux prescriptions légales et
conventionnelles, actuelles et futures, régissant ces matières.

 

LOGO [g608289xbrl_ex1052.jpg]

 

4



--------------------------------------------------------------------------------

Consequently, Ms. Lespine benefits from the complementary retirement scheme and
from the providence scheme in force within the Company.    En conséquence,
Madame Lespine bénéficie des régimes de prévoyance et de retraite complémentaire
souscrits en vigueur au sein de la Société. Furthermore, Ms. Lespine agrees to
have any and all payroll taxes relating to the employees’ contributions of
social charges for any such schemes apply to her compensation, whether in
connection with current or future schemes within the Company.    Par ailleurs,
Madame Lespine accepte expressément que soient prélevées mensuellement sur sa
paye les retenues correspondantes à la quote-part salariale des cotisations à
ces différents régimes, tant en ce qui concerne ceux actuellement en vigueur que
ceux qui pourraient être ultérieurement mis en place au sein de la Société.

Article 9 – PROFESSIONAL OBLIGATIONS

  

Article 9 – OBLIGATIONS PROFESSIONNELLES

Except through prior written approval of the legal representative of the
Company, or any validly authorized substitute, Ms. Lespine undertakes, for the
duration of her employment, to devote all her efforts to the Company and
accordingly, shall not have any other professional activity that competes with
that of the Company.    Madame Lespine s’engage à consacrer tous ses efforts au
profit de la Société et ne pourra donc exercer aucune autre activité
professionnelle concurrente à celle de la Société pendant la durée du présent
contrat, sauf accord préalable exprès et écrit d’un représentant légal de la
Société, plus particulièrement du Président de la Société ou de toute personne
pouvant valablement s’y substituer. Unless authorized through prior written
approval, Ms. Lespine undertakes not to use, publish or divulge to any third
party party at the expiration or termination of her employment agreement, any
technical, scientific, commercial, strategic or financial information relating
to the Company.    Madame Lespine s’engage à ne pas utiliser, publier ou
divulguer à des tiers, sans autorisation expresse préalable de la Société, y
compris après la cessation du présent contrat de travail, toutes informations
notamment techniques, scientifiques, commerciales, stratégiques ou financières
relatives à la Société. All documents and reports prepared by, or provided to,
Ms. Lespine shall remain the property of the Company. Ms. Lespine shall not
retain any copy of such material or disseminate information in connection
thereto to any third party.    Les documents ou rapports établis par Madame
Lespine, ou dont communication lui sera donnée, sont la propriété de la Société.
Elle ne pourra en conserver copie ni en donner communication à des tiers.
Ms. Lespine further undertakes to comply, without limitation, with
confidentiality obligations as regards any and all documents, list of clients,
and more generally all information of any kind and to which she may have had
access due to her position within the Company.    Elle s’engage en outre
formellement à respecter le secret professionnel et à conserver strictement
confidentielles sans limitation tous les documents, listes de clients, et plus
généralement toutes les informations de quelque nature qu’elles soient dont elle
a pu avoir connaissance du fait de ses fonctions au sein de la Société.

 

LOGO [g608289xbrl_ex1052.jpg]

 

5



--------------------------------------------------------------------------------

Article 10 – SEVERANCE    Article 10 – INDEMNITE DE RUPTURE In the event of
dismissal, other than for serious misconduct (“faute grave”), gross misconduct
(“faute lourde”) or force majeure, Ms. Lespine shall benefit from an indemnity
equals to nine (9) months of her monthly gross salary.    En cas de
licenciement, sauf pour faute grave, faute lourde ou force majeure, Madame
Lespine bénéficiera d’une indemnité de rupture égale à neuf (9) mois de
rémunération mensuelle brute. To calculate this indemnity, the average salary
and bonus paid over the twelve (12) months preceding the notification shall be
taken into account.    Pour le calcul de cette indemnité, il sera retenu
l’ensemble des éléments de salaires versés au cours des douze (12) derniers mois
précédant la notification de la rupture. This indemnity shall be awarded in
addition to the dismissal indemnities provided for by French law.    Cette
indemnité s’ajoutera aux indemnités de départ prévues par la loi. This indemnity
will not be paid in case of resignation or retirement.    Cette indemnité ne
sera pas due en cas de démission ou de départ / mise à la retraite. Article 11 –
NON COMPETITION    Article 11 – NON CONCURRENCE In case of termination of the
employment contract by one of the parties, for any reason whatsoever, Ms.
Lespine expressly undertakes not to take interest or to participate, directly or
indirectly, whatever her capacity in particular as an employee or as a manager
of a company, in any company or activity which is likely to compete with the
Company’s activity.    Au cas où le présent contrat viendrait à être rompu par
l’un ou l’autre des contractants pour quelque cause que ce soit, Madame Lespine
s’interdit expressément de s’intéresser et/ou de participer directement ou
indirectement, quelle que soit sa qualité et notamment en qualité de salarié ou
d’exploitant d’une entreprise, à toute entreprise ou activité susceptible de
concurrencer l’activité de la Société. This restriction applies for a period of
twelve (12) months, from the last day of effective work.    Cette interdiction
s’appliquera pendant une durée de douze (12) mois à compter du dernier jour de
travail effectif. This covenant not to compete will be limited within the French
territory.    Cette clause de non concurrence sera limitée au territoire
français. In consideration for this non-compete obligation, Ms. Lespine shall
receive a monthly allowance of 20% of her monthly gross base salary (potential
variable compensation (bonus), gifts and benefits in kind being excluded) in
case of termination of her employment contract.    En contrepartie de cette
obligation de non-concurrence visée ci-dessus, Madame Lespine percevra une
indemnité mensuelle égale à 20% de son salaire mensuel brut de base (excluant
l’éventuelle rémunération variable (bonus), des libéralités à caractère
aléatoire ou temporaire et des avantages en nature) en cas de rupture du contrat
de travail. Such allowance shall be in lieu of the compensation paid to
Ms. Lespine in the amount of 10% of her annual gross compensation, and which was
paid every month until the date of conclusion of this employment contract, as a
financial consideration of the non-competition clause.    Cette indemnité annule
et remplace le paiement de la somme correspondant à 10% de la rémunération brute
annuelle de Madame Lespine, qui lui a été versée tous les mois jusqu’à la date
de signature du présent contrat, en contrepartie du respect de cette clause de
non concurrence. Should Ms. Lespine fail to observe this covenant, she shall be
automatically be liable towards the Company for repayment of whole sums paid to
her as financial compensation for such obligation.    En cas de violation de
1’obligation de non concurrence, Madame Lespine sera automatiquement redevable
envers la Société des sommes versées à titre de compensation financière à cette
obligation.

 

LOGO [g608289xbrl_ex1052.jpg]

 

6



--------------------------------------------------------------------------------

Furthermore, the Company reserves the right to sue for obtaining damages to
compensate any prejudice suffered from the competitive activity and also to sue
for stopping such competitive activity.    En outre, la Société se réserve la
possibilité de solliciter la réparation du préjudice subi du fait de l’activité
concurrentielle et de faire cesser cette activité concurrentielle. In any
circumstances, the Company shall have the possibility, either to reduce the
duration of the non-competition clause, or to waive such clause on the condition
however that Ms. Lespine is informed of such waiver by registered letter with
acknowledgment of receipt within the 15 days following the notification of the
termination of the employment contract.    Il est entendu qu’en toutes
circonstances, la Société aura la possibilité, soit de réduire la durée de la
période d’application de la clause de non-concurrence, soit de renoncer à cette
dernière à condition toutefois que cette dénonciation soit signalée à Madame
Lespine par lettre recommandée avec accusé de réception dans les 15 jours
suivant la notification de la rupture du contrat de travail Article 12 –
INTELLECTUAL PROPERTY    Article 12 – PROPRIETE INTELLECTUELLE Ms. Lespine
expressly acknowledges that the programmes, course materials, teaching methods
and specific pedagogical techniques, business plan, advertisement or promotion
documents and any other documents which she may have access within the scope of
the performance of her duties, remain the full property of the Company which
holds exclusive rights over the intellectual property rights in this respect.   
Madame Lespine reconnaît expressément que les programmes, supports de cours, les
méthodes d’enseignement ou encore les techniques particulières de pédagogie, les
business plans, documents publicitaires ou de promotions et tous documents
qu’elle pourrait avoir eu en sa possession à l’occasion de ses fonctions restent
la propriété pleine et entière de la Société qui dispose, à ce titre, de
l’exclusivité des droits de propriété intellectuelle. Throughout the term of
this employment contract and after termination hereof, without any limitation of
time, Ms. Lespine undertakes not to reproduce, reuse, in any manner whatsoever,
the teaching programs or course materials or any other document belonging to the
Company.    Madame Lespine s’interdit, pendant toute 1’exécution du présent
contrat de travail ou encore après sa rupture et sans limitation de durée, de
reproduire ou réutiliser, sous quelque forme que ce soit, les programmes ou
supports de cours ou documents de toute nature appartenant à la Société. Article
13 – COMPETENCE    Article 13 – COMPETENCE Any disputes that may occur at the
time of the application of the present contract will fall within the competence
of the French courts.    Les litiges pouvant survenir à l’occasion de
1’application du présent contrat de travail relèveront de la compétence des
tribunaux français. Article 14 – NOTICE PERIOD    Article 14 – PREAVIS In case
of termination of the employment contract by either party, a 3-month notice
period shall be complied with.    En cas de rupture du contrat de travail par
l’une ou l’autre des parties, un préavis de trois mois devra être respecté.

 

LOGO [g608289xbrl_ex1052.jpg]

 

7



--------------------------------------------------------------------------------

Article 15 – MISCELLANEOUS PROVISIONS    Article 15 – DISPOSITIONS DIVERSES Ms.
Lespine expressly affirms that (i) she was informed that the collective
bargaining agreement of Advertising is applicable within the Company at the date
of the conclusion of this employment contract, and (ii) she had had an
opportunity to review it.    Madame Lespine déclare avoir été informée que la
convention collective nationale de la Publicité est applicable, à la date de
signature du présent contrat de travail, aux relations contractuelles, et
déclare avoir pu en prendre connaissance. For any provisions non-provided by
this employment contract, the parties shall apply the Collective Bargaining
Agreement for Advertising.    Pour toutes dispositions non prévues au présent
contrat, les parties se réfèreront aux dispositions de la Convention Collective
Nationale de la Publicité. Ms. Lespine undertakes to inform the Company without
delay of any modification in her personal status.    Madame Lespine s’engage à
faire connaître dans les plus brefs délais à la Société tout changement dans sa
situation personnelle. The present contract is drafted in the French and the
English language. In the event of any contradiction between the two versions,
the French version shall prevail.    Le présent contrat est établi en langue
française et anglaise. En cas de contradiction entre les deux textes, la version
française fera foi. Place: Paris    Signé à Paris Date: June 27th, 2013    Le 27
June, 2013 In two (2) original copies, one for each party.    En deux
exemplaires, un pour chacune des parties. Ms. Catherine Lespine LOGO
[g608289xbrl_ex1049a.jpg]    Madame Catherine Lespine LOGO
[g608289xbrl_ex1049a.jpg] Organisation et Développement    Organisation et
Développement LOGO [g608289xbrl_ex1058.jpg]    LOGO [g608289xbrl_ex1058.jpg]

 

8